Case: 18-31003      Document: 00514906627         Page: 1    Date Filed: 04/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 18-31003
                                                                                  FILED
                                                                               April 8, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TERRANCE DEON JORDAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:18-CR-44-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Terrance Deon Jordan pleaded guilty to one count of being a felon in
possession of a firearm. The district court calculated an advisory sentencing
guidelines range of 41 to 63 months of imprisonment and sentenced him to 96
months of imprisonment. He now appeals his sentence, and we affirm.
       This court recognizes three types of sentences: (1) a sentence within the
guidelines range, (2) an upward or downward departure authorized by the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31003     Document: 00514906627     Page: 2   Date Filed: 04/08/2019


                                  No. 18-31003

Sentencing Guidelines, and (3) a non-guidelines sentence, or variance, that is
outside the guidelines range. See United States v. Brantley, 537 F.3d 347, 349
(5th Cir. 2008). Here, the record reflects that the district court imposed the
96-month sentence in the alternative as either an upward departure or an
upward variance. Jordan has challenged only the procedural reasonableness
of the district court’s application of the U.S.S.G. § 4A1.3 departure provision,
but the district court was not required to apply that provision before imposing
an upward variance. See United States v. Gutierrez, 635 F.3d 148, 152-53 (5th
Cir. 2011). He has therefore failed to brief any challenge to the imposition of
his sentence in the alternative as an upward variance. We affirm on that
unchallenged alternative basis. See United States v. Hebert, 813 F.3d 551, 561-
62 (5th Cir. 2015); Capital Concepts Props. 85-1 v. Mut. First, Inc., 35 F.3d 170,
176 (5th Cir. 1994). We alternatively affirm on the basis that the upward
variance was reasonable in light of the defendant’s criminal history and record,
as explained by the district court.
      AFFIRMED.




                                        2